Citation Nr: 0317984	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain and strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for peptic disease, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to December 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
which the RO increased the evaluation of the veteran's 
service-connected low back disability to 40 percent, 
confirmed and continued a 10 percent disability rating for 
the veteran's service-connected peptic disease, and denied a 
claim for a total disability rating based on individual 
unemployability.  The veteran's combined disability 
evaluation was increased to 50 percent.  The Board remanded 
this matter in July 2001 for additional development in 
accordance with the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
matter has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's service connected back disability is 
manifested by some pain radiating to the right leg and right 
big toe with some numbness in the right big toe at times, but 
not by persistent symptoms of sciatic neuropathy with 
characteristic pain and demonstrable muscles spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
lumbar spine, with little intermittent relief; there are no 
incapacitating symptoms or specifically identified peripheral 
nerve impairments.  

2.  The veteran's service-connected peptic disease is 
productive of no more than mild symptomatology.

3.  The veteran's service-connected disabilities have not 
caused him to be unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
chronic low back pain and strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5293, 5295 (2002); 67 Fed. Reg. 54345-49 
(Aug. 22, 2002).

2.  The criteria for an evaluation in excess of 10 percent 
for peptic disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.112, 4.114 (2001); 38 C.F.R. 
§§ 4.112, 4.114, Diagnostic Code 7305 (2002).

3.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by applying a schedule 
of ratings, which is based on the average impairment of 
earning capacity caused by a given disability.  See 
38 U.S.C.A. § 1155 (West 2002); and 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  See 
38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  



Chronic Low Back Pain and Strain

The evidence of record regarding the severity of the 
veteran's service-connected back disability includes VA 
treatment records dated from January 1999 to January 2000, 
Social Security Administration records, and reports of VA 
examinations.  

VA treatment records reflect treatment for complaints of low 
back pain in January 1999.  In June 1999 the veteran 
complained of a sharp pain in right hip for three months, 
radiating intermittently to the right leg and ankle.  At that 
time straight leg raising was negative.  The veteran was able 
to walk on heels and toes.  Deep tendon reflexes were at +2.  
The assessment was chronic low back pain.  A December 1999 
treatment note reflects complaints of increasing back pain 
over the past 6 weeks and an assessment of chronic low back 
pain.  

Included in the Social Security Administration records is a 
report of a general physical examination conducted in 
February 2000.  The report indicates that the veteran 
complained of constant low back pain with radiation down the 
right leg down to the toe that was worse upon coughing or 
sneezing.  The veteran also reported losing balance sometimes 
if he does not use a cane.  There was also numbness in the 
right big toe.  A neurological examination revealed 
hypoactive patellar reflexes.  Flexion and extension were at 
40 degrees and lateral flexion bilaterally was at 15 degrees.  
The veteran walked with a cane and had difficulty squatting 
and arising from a squatting position.  The examiner 
diagnosed spondylolisthesis and chronic back pain by history.  

Also included in the claims file is a letter by S.C., M.D., 
dated in January 1999 assessing degenerative, localized 
primary arthritis of the right foot, and back pain.  
Paravertebral tenderness with some spasm on the right and a 
positive response at 30 degrees during straight leg raising 
were noted.  

Reports of VA examinations conducted in February 2000, 
October 2001, and August 2002 were included in the claims 
file.  In February 2000 the veteran complained of permanent 
pain localized mainly in the lower back with some radiation 
to the lower extremities.  The veteran complained that his 
back hurt, particularly when bending over.  He related that 
he does little activity at home and tries to avoid motion 
that could hurt his lower back.  He indicated that he tries 
to do some walking but that he might get more lower back pain 
after exercise.  The veteran reported that he has walked with 
a cane for the past 7 to 8 years due to low back pain and 
that he wears a back brace.  Examination revealed well-
preserved strength in the lower extremities.  Deep tendon 
reflexes were 2 of 4 in the knee and ankle jerks were 
present.  Dorsalis pedis and popliteal pulses were felt 
bilaterally.  Straight leg raises were positive at 10-15 
degrees on the right and 10 degrees on the left with moderate 
to severe pain to the lower back subjectively.  The pain 
could radiate to the right leg and to his right big toe.  
Pinprick was positive in the plantar and dorsal areas, and 
above the ankle areas.  In the standing position he bent 
downward 5 to 10 degrees, backward 0 to 5 degrees, laterally 
5 to 10 degrees on each side and on rotation 15 degrees on 
the left and 10 degrees on the right with moderate to severe 
pain in his lower back subjectively.  The examiner found that 
x-rays showed no change with vertebral body heights and 
alignment was normal; disc spaces were normal with an 
impression of a normal lumbosacral spine.  

The report of an October 2001 VA examination shows a history 
of status-post lumbar strain and injury sustained while 
moving supplies and while falling.  The veteran complained of 
back pain and weakness in the right lower extremity with some 
stiffness and difficulty with maintaining a job secondary to 
incurring some pain in the lumbar.  The veteran reported that 
flare-ups, which occurred every day and lasted for a couple 
hours, were quite severe and were precipitated by bending, 
squatting, and lifting.  The veteran was able to maintain the 
activities of daily living and used a brace and cane daily.  
Examination revealed flexion to about 30 degrees secondary to 
pain, and to 40 degrees with pain but no farther.  Extension 
was to zero degrees.  At that point, pain began and he was 
able to extend another 10 degrees, but was unable to go 
farther secondary to pain.  He was able to twist at the waist 
bilaterally about 30 degrees where pain began and was unable 
to go farther.  There was tenderness to palpation at about 
L3-S1 with some slight paraspinous muscle spasm.  The veteran 
complained of radicular pain down to the right lower 
extremity.  Slightly decreased sensation in the L4 and L5 
distribution of the right foot was noted.  He had sensation 
throughout the left lower extremity and positive straight leg 
raises on the right.  The examiner interpreted earlier x-rays 
as showing degenerative disc disease at L4-L5 and greater at 
L5-S1.  There was also some facet arthritis.  The diagnosis 
was degenerative disc disease of L4-L5 and L5-S1 with some 
facet arthritis.  

In August 2002 another VA examination was conducted.  The 
report of that examination shows continued complaints of 
chronic low back pain and an inability to lift much more than 
about 10 to 15 pounds.  The veteran related that he could not 
sit for long periods of time and any more than short periods 
of weightbearing were bothersome.  He had recurrent pain into 
the right leg, down to the foot and he said that the great 
toe occasionally went numb.  The right leg had given out on 
occasion and he had fallen.  Loss of bowel or bladder control 
was not noted.  His gait was unremarkable other than being 
slow.  There were no visible or palpable muscle spasms, but 
he had tenderness to palpation over the midline of the lumbar 
region.  Range of motion testing showed flexion to 40 degrees 
and extension to 25 degrees.  Right and left lateral bending 
was to 20 degrees.  There was pain on motion.  A neurological 
evaluation of the lower extremities showed no focal strength 
deficits and satisfactory heel and toe walk.  He was able to 
squat one half of the way down with back pain.  Reflexes and 
sensation were intact in the lower extremities.  On supine 
straight leg raising, elevation of either leg caused back 
pain, but no radicular pain.  The examiner reported the x-
rays of the lumbar spine to include flexion and extension 
views were all reported as normal.  The examiner concluded 
that there was no objective evidence that his back disability 
would preclude him from being able to hold down some form of 
gainful employment.

The RO has evaluated the veteran's chronic low back pain and 
strain as 40 percent disabling under Diagnostic Code 5299-
5295.  This is the maximum rating available under Diagnostic 
Code 5295.  Similarly, 40 percent is the highest rating 
available for limitation of motion under Diagnostic Code 
5292.  Consequently, a higher rating under those diagnostic 
codes is not available.  

Subsequent to the RO's award of the 40 percent rating, 
Diagnostic Code 5293, which relates to intervertebral disc 
disease, was amended.  67 Fed. Reg. 54345-49 (Aug. 22, 2002) 
(effective September 23, 2002; to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  At the time of the RO's 
evaluation, Diagnostic Code 5293 provided that pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief warranted a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

As amended, Diagnostic Code 5293 provides for a 60 percent 
rating where the incapacitating episodes have a total 
duration of at least six weeks during the past 12 months.  
Under the new provisions an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Additionally, the newly amended 
regulation provides for an evaluation either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of the chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

In these situations, the Board must determine whether the 
amended version of a regulation is more favorable to the 
veteran.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Even if 
the Board finds the amended version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  VAOPGCPREC 3-2000 (2000).  In this case, VA 
must consider the claim pursuant to the former criteria 
during the course of the entire appeal, and since September 
23, 2002 under the amended criteria, applying whichever is 
more favorable to the veteran.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  The Board finds that adjudication 
under the older version of Diagnostic Code 5293 is more 
favorable to the veteran.  In this regard, the criteria for 
even a 40 percent evaluation is not warranted under the newly 
revised criteria of Diagnostic Code 5293 as the evidence does 
not demonstrate that the veteran experienced incapacitating 
episodes having a total duration of at least four weeks 
during the past 12 months.  Similarly, since the evidence 
does not show nerve problems such as would warrant a separate 
rating under the neurological rating criteria, a higher 
rating is not available through application of the combined 
rating mechanism laid out under the new criteria.  Indeed, 
the neurological assessment made in August 2002 did not 
identify any abnormal findings or specific nerve impairment.  
Although earlier examinations referred to sensation changes, 
even then no specific peripheral nerve impairment was noted 
such as to warrant consideration under 38 C.F.R. § 4.124a 
(2002).  

The Board finds that a rating in excess of 40 percent is not 
warranted.  In reaching this conclusion, the Board finds it 
significant that the only diagnosis of degenerative disc 
disease of record was made by a VA examiner who determined 
this from old x-rays.  Moreover, a later VA examination, 
relying on contemporaneous x-rays that were described as 
normal, found only service-connected low back strain.  
Nevertheless, even were the Board to accord some evidentiary 
weight to that one diagnosis of degenerative disc disease as 
an explanation for the service-connected low back pain, the 
veteran's disability picture does not more nearly approximate 
the criteria for a 60 percent evaluation under either version 
of Diagnostic Code 5293.  While the veteran reports 
experiencing radicular pain in the right leg, this problem is 
described as recurrent rather than persistent.  Furthermore, 
the neurological examinations did not replicate the reported 
radicular pain.  Given that the previous examiners who 
indicated a positive straight leg raising result did not 
distinguish as to whether their assessment was of back pain 
or radiating back pain, the Board attaches more weight to the 
most recent report.  As to the reported numbness in the right 
toe, the veteran describes this as occasional and strength 
and sensation have mostly been reported as normal in both 
lower extremities.  Additionally, ankle jerk was found 
present, and only slight paraspinous muscles spasm was found.  
Considering this evidence, the Board finds that persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings such as would 
warrant a higher evaluation have not been shown.  

Moreover, in the absence of a showing that the veteran has 
residuals of a fracture of vertebra in the back or ankylosis, 
a higher evaluation under Diagnostic Code 5285 or Diagnostic 
Code 5289 is not warranted.  Consequently, given the nature 
of his symptoms and the infrequency of problems (affording 
the veteran intermittent relief), the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating.

Peptic Disease

The evidence of record relative to the veteran's peptic 
disease includes VA examination reports conducted along with 
those discussed above.  A VA examination of the peptic 
disease was conducted in February 2000.  The report of that 
examination reflects complaints of stomach pain and gas after 
taking Naproxen on an empty stomach or with greasy food.  
This was prevented by the veteran eating food before taking 
the medication.  The veteran takes Simethicone with meals 
every day because of gas pain.  Without it the veteran 
reports that he would feel gas pain and also some heartburn 
at times.  A previous upper gastrointestinal (GI) series in 
1993 was normal.  There was no evidence of acute peptic ulcer 
disease.  The examiner diagnosed peptic ulcer disease 
secondary to pain medication.  The veteran had no symptoms of 
any recurrence of his peptic ulcer disease and had a normal 
GI series in the past.  He also had some dyspepsia when 
taking medication without eating and had some gas pain with 
meals that the veteran treated with Simethicone.  The veteran 
weighed 286 pounds.

A report of a VA examination conducted in October 2001 shows 
complaints of heartburn after meals of spicy food.  The 
heartburn lasts for a few minutes and resolves in 30 minutes.  
The veteran treats this with Simethicone or Maalox.  He has 
this every other day depending on what he eats.  The veteran 
denied any weight loss, abdominal pain, nausea, vomiting, 
melena, hematemesis.  He reports gas pain and heartburn if he 
takes Naproxen on an empty stomach and usually feels better 
if he eats light food.  He denied any hyperglycemic reactions 
after the meals, diarrhea and constipation, distention or 
colicky abdominal pain.  A physical examination was benign 
with no point tenderness and no sign of anemia.  The veteran 
weighed 280 pounds.  An upper GI series done in October 2001 
was normal.  The examiner diagnosed a history of peptic ulcer 
disease with no signs or symptoms, and dyspepsia with no sign 
of reflux or peptic ulcer disease based on exam or upper GI 
series.  It was felt that the dyspepsia would not affect his 
ability to work. 

An examination was also conducted in August 2002, the report 
of which relates complaints of nausea and vomiting sometimes, 
and heartburn related to some food.  Heartburn usually occurs 
in the evening and is not present daily.  Heartburn is 
relieved by Mylanta.  Epigastric pain is aggravated by eating 
pepper, spicy foods, tomato sauce, and Ragu and coffee in 
particular.  He denied dysphagia, change in his bowels, 
hematemesis, melena or bright rectal bleeding.  The veteran 
reported that there had been no change in his digestive 
complaints since his diagnosis.  His weight was 291.5 pounds.  
The examiner diagnosed dyspepsia, aggravated by nonsteroidal 
anti-inflammatory medications.  It was felt that there had 
been no change in his status since his diagnosis in service 
and the disability did not affect his ability to work.  

The RO evaluated the veteran's service-connected peptic 
disease as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 for duodenal ulcer.  38 C.F.R. § 4.20 
(2002).  Under Diagnostic Code 7305, a 60 percent rating is 
warranted for a severe condition; pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health; a 40 percent rating is warranted for the moderately 
severe condition; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year; a 20 percent rating is 
warranted for a moderate condition; recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations; a 10 
percent evaluation is warranted for a mild condition; with 
recurring symptoms once or twice yearly.

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  38 C.F.R. § 4.112 (2001).  
The Board notes that during the pendency of the claim the 
regulations pertaining to evaluations of digestive 
disabilities were amended.  See 66 Fed. Reg. 29486-89 (May 
31, 2001).  While the substance of Diagnostic Code 7305 was 
not changed, a provision was amended to clarify that ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive were not to be combined with each 
other.  Rather, a single evaluation would be assigned under 
these codes to reflect the predominant disability picture, 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  

The amendments included revision of 38 C.F.R. § 4.112 with 
respect to the definition of weight loss.  Therein, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  This differs from the earlier version which 
provided that minor weight loss or greater losses of weight 
for periods of brief duration are not considered of 
importance in rating.  Weight loss became important where 
there was appreciable loss which was sustained over a period 
of time.  38 C.F.R. § 4.112 (2001).  As noted above, the 
Board must determine which version of the regulatory 
provision is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, given that 
there is a weight gain evidenced by the record, the same 
result is attained by application of either version of this 
provision.

Having considered the evidence of record, the Board finds 
that the symptoms of the veteran's service-connected peptic 
disease-most recently diagnosed as dyspepsia-do not more 
nearly approximate the criteria for a higher rating under 
Diagnostic Code 7305.  In sum, not only does the evidence 
show no active ulcer, but it shows only symptomatology 
described as dyspepsia.  Importantly, the veteran does not 
report an increase in symptomatology.  Also significant is 
that the October 2001 VA examiner diagnosed only a history of 
peptic ulcer disease with no signs or symptoms of the disease 
and dyspepsia with no sign of reflux on examination or in the 
upper GI series.  That the veteran's symptoms are mild is 
further shown by the absence of ongoing treatment for related 
problems, as well as the reported effectiveness of remedies 
such as eating before taking Naproxen and taking Simethicone 
or Maalox.  Given this evidence showing limited symptoms of 
heartburn and nausea after eating certain food which are 
largely avoidable and quickly resolve, the Board finds that 
these can be fairly described as no more than mild.  There is 
no indication that the disability picture amounts to 
continuous moderate manifestations such as would warrant the 
higher 20 percent evaluation under Diagnostic Code 7305.  The 
preponderance of the evidence is against the claim.  

Extraschedular Considerations

In reaching these decisions on the ratings to be assigned, 
the Board has considered whether the veteran's service-
connected back disability or peptic disease presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extraschedular rating would be 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  Although the veteran 
has described difficulties with respect to each disability 
that he contends affect his ability to work in ways beyond 
those contemplated by the rating criteria, the objective 
medical evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that either disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that each has an 
adverse effect, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2002).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of either rating issue to the 
VA Central Office for consideration of an extraschedular 
evaluation is not warranted.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).

Here, the veteran's service-connected disabilities consist 
solely of the low back pain and strain, evaluated as 40 
percent disabling, and the peptic disease evaluated as 10 
percent disabling.  As such, the veteran does not meet the 
criteria for consideration for entitlement to TDIU on a 
schedular basis since his 40 percent rating for service-
connected low back pain and strain, and his 10 percent rating 
for service-connected peptic disease, which combine to 50 
percent, 38 C.F.R. § 4.25 (2002), do not satisfy the 
percentage requirements of 38 C.F.R. § 4.16.  Nevertheless, 
it should be pointed out that the veteran may be entitled to 
TDIU on an extraschedular basis if it is established that he 
is unable to secure or follow substantially gainful 
employment as a result of the combined effect of his service-
connected disability. 38 C.F.R. § 4.16(b).  Consequently, the 
Board must determine whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In 
making its determination, VA considers such factors as the 
extent of the service-connected disabilities, and employment 
and educational background. 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

The evidence of record includes the opinions of the August 
2002 VA examiner that there was no objective evidence to show 
that the back disability would preclude the veteran from 
being able to hold down some form of gainful employment.  One 
VA examiner felt that based upon the available data, the 
veteran likely could function at better than a sedentary 
level--at least at the light duty level.  The October 2001 VA 
examiner related that the veteran's peptic disease disability 
did not interfere with the veteran's employability.  At the 
August 2002 VA examination relating to the veteran's 
dyspepsia, a different examiner confirmed that this condition 
would not affect his ability to work.

A social and industrial survey evaluation conducted in August 
2002 revealed that the veteran graduated from high school.  
The veteran related that when he was discharged from military 
service in 1989 the veteran attempted on several occasions to 
get a job but was unable to get employment because of his 
back problem.  The veteran reported that he receives social 
security benefits for his back condition.  Social Security 
administration records reveal that the veteran was awarded 
benefits by an Administrative Law Judge due to pain and 
limitations associated with the lower back and psychological 
problems and was continued due to no medical improvement.  
See, Form SSA 4268-C4 (I-85) attached to Form SSA-833 dated 
in February 2000.  The veteran's TDIU application lists 
Blytheville Bearing Supply as a name and address of an 
employer to which he applied.  It indicates that the type of 
work was as a fork lift driver or warehouseman.  The 
application states that he applied there in 1990.  No other 
employer is listed.  A DD Form 214 reflects a military 
occupations specialty of supply.  The evidence also shows 
that the veteran served as a recruiter for a brief period.  

The Board concludes that an award of TDIU is not warranted 
under 38 C.F.R. § 4.16 (2002).  While the veteran proffers 
that he attempted to get a job on several occasions but was 
unable to get employment because of his back problem (see, 
August 2002 VA Examination Report), this contention is not 
corroborated by the evidence of record.  In fact, the only 
employer he has referenced is the Blytheville Bearing Supply 
employer and there is no allegation they did not hire him 
because of a back problem.  The Board has also considered 
that evidence shows that the veteran is capable of performing 
activities of daily living, is able to drive a vehicle, and 
has a high school diploma.  Given all these factors, 
especially the medical opinions relative to the effect 
service-connected disability has on the veteran's ability to 
work, the Board finds that the greater weight of the evidence 
is against the claim for TDIU.  The evidence indicates that, 
based on education, experience, and disabling manifestations 
of the veteran's service-connected disabilities, the veteran 
is not precluded from engaging in gainful employment.  The VA 
examiners make this clear.

VCAA

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which became effective during the pendency of 
this appeal.  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to complete a claim in this case.  The benefits sought 
are clear and his status already determined.  Thus there is 
no additional evidence or information required to complete 
the claim. 

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran was notified of the evidence needed to 
substantiate his claim for an increased rating as to his back 
disability in the March 1999, August 1999 and August 2000 
rating decisions.  In the two 1999 rating decisions, the RO 
related the criteria for a rating higher than 20 percent for 
the back disability.  Similarly, by rating decision dated in 
August 2000 the RO advised the veteran of the criteria for a 
rating greater than 40 percent.  

With respect to the two remaining issues, the veteran was 
advised by rating decision dated in August 2000 of the 
criteria for a higher rating for peptic disease.  The veteran 
was also advised that in order to establish individual 
unemployability he would need to establish that he was unable 
to secure or follow a substantially gainful occupation as a 
result of the service-connected disabilities.  It was noted 
that service-connected disabilities currently evaluated as 50 
percent disabling (combined) did not meet the schedular 
requirements for entitlement to individual unemployability 
under 38 C.F.R. § 4.16.  The RO related that the evidence did 
not reveal that the service-connected back pain and the 
peptic disease were sufficient to prevent the veteran from 
obtaining or securing gainful employment.  

By letter dated in February 2000, the RO asked the veteran to 
furnish a statement showing the types of work he performed if 
he were self-employed, the amount of time lost in the 12-
month period, the number of total hours worked, and whether 
he was entitled to receive retirement, sick pay or other 
benefits as a result of his self-employment.  This letter 
also notified the veteran of VA's obligations with respect to 
producing the evidence.  Namely, the letter reported that the 
RO would review the claim for completeness, determine what 
additional information was needed to process the claim, order 
an examination, obtain any medical records from VA medical 
centers, and obtain social security disability records.  The 
veteran was to complete a copy of VA Form 21-4192 (enclosed) 
for each employer for the 12-month period prior to the date 
the veteran last worked showing the specific reasons 
employment was terminated and stating the reasons for his 
inability to do the work assigned.  By letter dated in 
September 2001 the RO asked the veteran to identify any 
sources of VA and non-VA medical treatment received since 
February 2000.  The RO asked the veteran to tell the RO about 
any additional information or evidence that the veteran 
wanted the RO to try to get for the claim.  

The veteran was issued a statement of the case (SOC) in 
October 2000 that addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  

The Board remanded this matter in July 2001.  In the remand, 
the Board indicated that the veteran's application for an 
increased compensation based on unemployability dated in 
October 1999, while showing that he last worked in 1988 and 
tried to find employment in 1990, it did not show the 
circumstances of his not accepting employment nor whether 
there were any later attempts to obtain employment.  

The RO wrote to the veteran in September 2001.  The RO 
advised the veteran of the enactment of the VCAA and of VA's 
duty to provide specific notices and duty to assist.  The 
veteran was also asked to provide certain evidence or 
information in support of his claim.  He was advised to send 
the information describing additional evidence, or the 
evidence itself, by November 2001, but that if the 
information was received within one year from the date of the 
letter and entitlement to the benefit is granted, payment 
might be available from the date the claim was received.  No 
response was received to that letter.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims for increased 
evaluations.  He was kept informed of the evidence developed 
by VA through letters dated in February 2000, May 2000, June 
2000, and September 2001.  The rating decisions, statement of 
the case and supplemental statements of the case (SSOCs) 
informed the veteran as to why the evidence added to the 
record did not warrant granting his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence.  Indeed, VA has sought and 
obtained several examinations during the course of this 
appeal to address pertinent rating questions.  Social 
Security records have also been obtained.  Therefore, the 
Board finds that VA has complied with the intent of the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Entitlement to a rating in excess of 40 percent for low back 
pain and strain is denied.

Entitlement to a rating in excess of 10 percent for peptic 
disease is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

